November 4, 1930. The opinion of the Court was delivered by
Edwin A. Wagnon, who resided in Augusta, Ga., was killed at Branchville, S.C. by a railroad train, commonly known as the Carolina Special, operated by the appellant. At the time Wagnon was killed, he was the engineer on a train which ran between Branchville, S.C. and Augusta, Ga. He attempted to walk across the track of the main line going to his engine and was struck by the Carolina Special and killed instantly. He left a will appointing his wife executrix, and on the 13th day of April, 1927, the will was duly admitted to probate in the Court of Ordinary, Richmond County, Ga. The widow, Caroline E. Wagnon, duly *Page 448 
qualified as executrix and was issued letters testamentary by the Court. On or about June 8, 1927, R.R. Moore, at the request and solicitation of Mrs. Wagnon, filed his petition in the Probate Court of Orangeburg County praying that letters of administration be granted to him upon the estate of the said Wagnon, and on August 29, 1927, such letters were duly issued to Moore, the respondent herein.
In August, 1927, Moore, acting in his representative capacity, commenced suit in the Court of Common Pleas for Barnwell County against the Southern Railway Company for damages under the Federal Employers' Liability Act (45 U.S.C.A., §§ 51-59) for the alleged wrongful death of Wagnon, the said action being brought for the benefit of the widow and children of Wagnon in accordance with the terms of the act and by agreement considered by all parties to be thereunder (Cf. 26 Moore v. Southern RailwayCompany, Transcript of Record).
The railroad company made answer to the complaint and, among other things, denied that Moore had the legal capacity to bring and maintain the action.
In addition to this denial, on September 12, 1927, the Southern Railway Company filed its petition in Orangeburg County before the Probate Court praying that the letters issued to Moore be revoked. A rule to show cause was issued, and the Probate Court, on September 24, 1927, heard the matter. On September 24, 1927, the Probate Judge of Orangeburg County passed an order discharging the rule and refusing to revoke the letters of administration. The company appealed to the Court of Common Pleas of Orangeburg County, and upon the hearing of the appeal his Honor, Judge S.W.G. Shipp, on October 7, 1927, passed a formal order dismissing the appeal and affirming the order of the Probate Court. The railroad company then appealed to this Court from the order of Judge Shipp. *Page 449 
It is well settled in this State that when a non-resident of South Carolina is killed by reason of the wrongful act of some person or corporation within the State of South Carolina, letters of administration will be granted to a citizen of South Carolina for the purpose of bringing the suit for the wrongful death under Lord Campbell's Act.In re Estate of Mayo, 60 S.C. 401, 38 S.E., 634, 54 L.R.A., 660.
It has also been decided by the Supreme Court of this State that where a resident of South Carolina dies in another state and leaves a will which is admitted to probate, letters of administration granted in the state in which the party died are merely ancillary letters and are subject to and under the control of the principal letters granted in South Carolina. Wolfe v. Bank of Anderson, 123 S.C. 208116 S.E., 451.
In the Wolfe case, supra, Lexius Hinson was a resident of the County of Anderson. His wife died in Anderson, and he went to Augusta to place his two children with his wife's people. While in Augusta on this mission he contracted his fatal illness and died there. Administration was taken out of the Ordinary Court of Richmond, County, Ga., and later a will was filed in the County of Anderson, S.C. Our Court held that the letters of administration in Georgia were subservient to and subject to the letters in South Carolina.
From the reasoning of the above cases it seems that it has been settled in South Carolina that an administrator can be appointed solely for the purpose of bringing an action under Lord Campbell's Act; that where the principal administration is in one state any letters taken in another state are ancillary. Therefore, the letters of administration to Moore were merely ancillary letters and were properly and correctly issued.
As stated in the Mayo case, above, the railroad company being merely a contingent debtor would have no right in any event to question the validity of the proceedings except as to a jurisdictional defect appearing on *Page 450 
the face thereof. The railroad has no interest in the administration except to defeat the claim of the administrator. The interest of the railroad and the interest of the estate are absolutely contradictory.
This cause of action, having been brought and tried under the Federal Employers' Act of Congress and the Act amendatory thereto, the rules of law governing the same would be controlled by the Federal decisions and the State decisions above cited are merely for the purpose of showing that under the South Carolina law Moore was an ancillary administrator of the estate. The Federal rule is clear and conclusive on this question, and although the executor from Georgia might be able to maintain the suit in some jurisdictions, the general rule is that such executor could not maintain an action of this character in a foreign state in the absence of an enabling statute.
A Kentucky statute giving foreign administrators the right to sue for recovery of debts due the decedent was held to confer no capacity to sue for the wrongful death of such decedent, though such power might be given to a domiciliary administrator. Maysville Railway Transfer Co.v. Marvin (C.C.A.), 59 F., 91.
Under the New Jersey law the explicit right is given to foreign administrators to bring a suit under the provisions of what is commonly known as the New Jersey Death Act (2 Comp. St., 1910, pages 1907-1911, §§ 7-9, as amended). See, also, J.B.  J.M. Cornell Co. v. Ward (C.C.A.), 168 F, 51.
In Ohio the right to sue in the name of a foreign administrator is expressly conferred by statute. Rev. St. Ohio, § 6133. Federal Courts have held that the right of action for death of an employee under the Federal Employers' Liability Act is not vested exclusively in a domiciliary administrator, but that such action might be maintained by an ancillary administrator. Anderson v. L.  N. Railroad Co. *Page 451 
(C.C.A.), 210 F. 689. See, also, Dodge v. Town of NorthHudson (C.C.), 188 F., 489.
The question here involved is not as to whether the executor from Georgia could sue and recover, but as to whether or not the South Carolina administrator can prosecute the suit. It is very dobutful whether the executor from Georgia could qualify under the law of South Carolina and receive an appointment by the Probate Court of South Carolina. In re Estate of Neubert, 58 S.C. 469,36 S.E., 908.
The statute provides that a non-resident cannot be appointed executor or administrator, and in addition that if such executor or administrator shall change his domicile beyond the limits of the State his letters shall be revoked. This by clear implication shows that Mrs. Wagnon could not have been appointed executor or administrator under the laws of South Carolina.
There is no question that the suit can be brought only by the personal representative of the deceased. American RailwayCo. v. Didricksen, 227 U.S. 147, 33 S.Ct., 224,57 L.Ed., 456; Missouri, K.  T. Railway Co. v. Wulf, 226 U.S. 570,33 S.Ct., 135, 57 L.Ed., 355, Ann. Cas., 1914-B, 134.
It has further been held repeatedly that an ancillary administrator may bring and prosecute the suit, particularly when the same is prosecuted with the approval of a domiciliary administrator. Anderson v. L.  N. Railway Co.
(C.C.A.), 210 F., 689.
Therefore, under the law of South Carolina, as well as under the Federal law, the South Carolina administrator, Moore, should be permitted to carry on the suit particularly where he is in fact merely an ancillary administrator.
All the railroad is interested in is whether or not the payment of a judgment to Moore as administrator, if one is obtained, would forever bar any other recovery in the same action. This Court holds that such payment would *Page 452 
bar any future recovery from the same cause of action, and upon the railroad company paying the money to Moore for the purpose of distribution under the statute its rights would be fully protected.
There is still another reason why the administration in South Carolina should be upheld. It was taken admittedly, not only with the knowledge and consent of the executrix, but at her direction and suggestion. The suit is being brought for her benefit among others.
The order of the Circuit Court should therefore be affirmed, and the majority of the Court having concurred in this opinion, it is so ordered.
MESSRS. JUSTICES BLEASE and STABLER concur.
MR. JUSTICE CARTER concurs in result.